UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of July, 2010 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No x (If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g-3-2(b): 82.) GRUPO TELEVISA FILES INFORMATION REQUIRED BY THE BOLSA MEXICANA DE VALORES On July 9, 2010, the Company filed the following Exhibit 1 with the Bolsa Mexicana de Valores informing of the status of Televisa's adoption of the International Financial Reporting Standards issued by the International Accounting Standards Board. EXHIBIT 1 Status of the process of adopting International Financial Reporting Standards (“IFRS”) in the preparation of the consolidated financial statements of Grupo Televisa, S.A.B. This Exhibit is presented to update certain information contained in Exhibit 1 which was filed with the Bolsa Mexicana de Valores (“Mexican Stock Exchange”) by Grupo Televisa, S.A.B. (The "Company") on April 29, 2010. The information presented in Exhibit 1 was approved by the Board of Directors and the Audit Committee and Corporate Practices of the Company in April 2010. a) Identification of the Responsible Persons or Areas. Name Name of the responsible area or person: Corporate Controllership Members of the work team for the transition (mention the area to which each member corresponds): Salvi Folch Viadero Financial and Administration Vice-presidency; Jorge Lutteroth Echegoyen Corporate Controllership Vice-presidency; José Antonio García González Corporate Administration Vice-presidency; Michel Boyance Administration and Financial Vice-presidency Sky; José Antonio Lara Del Olmo Tax Vice-presidency; Raúl González Lima Corporate Financial Reporting General Management; David Magdaleno Cortes Controllership Management Television; Carlos Ferreiro Rivas Telecommunications Vice-presidency; Raúl González Ayala Information Technology General Management; Julio Cesar Chávez Hernández Planning and Budgets General Management; Stephanie Guerra Ron Corporate Financial Reporting Management Name of the coordinator (if applicable): Jorge Lutteroth Echegoyen and Raúl González Lima External audit firm PricewaterhouseCoopers, S.C. Firm of the external advisors hired for the transition, other than the auditor (if applicable): PricewaterhouseCoopers, S.C. PricewaterhouseCoopers, S.C. (“PwC”) was selected to provide consultancy to Grupo Televisa, S.A.B. (the “Company”) in the IFRS adoption process, in the understanding that, as external auditors of the Company, PwC shall not participate in: (i) preparation of accounting registries, financial information related to or financial statements of the Company; (ii) the direct or indirect operation of financial information systems of the Company; (iii) operation, supervision, design or implementation of the technology systems of the Company related to the preparation of the financial statements or financial information, and (iv) the Company’s administration or decision makers of the project. b) Training Direct Participants in the Implementation Issuers' Staff Start date In process (estimated completion date) Completed Not applicable (Reason) Relevant directors and officers of the issuer: Chief Executive Officer Chief Financial Officer (or equivalent) Other relevant directors and officers: Controller, Administrator August 2010 December 2011 Members of Committees of the Board of Directors: Members of Auditing Committee Members of Corporate Practices Committee Other Auxiliary Committee (specify) August 2010 December 2011 Staff responsible for preparing and filing financial information under the IFRS: Work team leader Responsible staff Auxiliary staff Others (detail): April 2010 December 2011 Others (detail): Not applicable Not applicable Not applicable Indirect Participants in the Implementation Start date In process (estimated completion date) Completed Not applicable (Reason) Area name: Tax Human Resources Treasury Legal Policies and Procedures Information Technology Systems Investor Relations Budgets Name of positions withinthe Area: Vice-presidents, Directorsand Coordinators June 2010 June 2010 June 2010 June 2010 June 2010 June 2010 June 2010 June 2010 December 2011 December 2011 December 2011 December 2011 December 2011 December 2011 December 2011 December 2010 Others (detail): Not applicable Notapplicable Not applicable c) Activity Timetable Phase Activities Start date Finish Date Progress Percentage (%) 1 DIAGNOSIS a) Review of accounting policies April2010 May 2010 100% b) Preliminary evaluation of the impacts on the systems, processes and operations April2010 May 2010 100% c) Organizational awareness April2010 May 2010 100% 2 PROJECT DEFINITION AND LAUNCHING / COMPONENTS EVALUATION AND PROBLEM SOLVING / INITIAL CONVERSION a) Benchmarking June 2010 December 2011 10% b) Preliminary evaluation of the impacts on the information systems, internal controls, etc. June 2010 December 2011 10% c) Difference between the Mexican Financial Reporting Standards (“Mexican FRS”) and IFRS documentation June 2010 December 2011 10% d)Transaction analysis June 2010 December 2011 10% e) Identification and evaluation in other areas (such as, legal, investor relations, etc.) June 2010 December 2011 10% f) Training June 2010 December 2011 10% g) Quantify the impacts of the IFRS June 2010 December 2011 10% h) Review and evaluation of the preliminary definition impacts derived from the latest update of bulletins and rules issuance June 2010 December 2011 10% i) Selection and definition of new accounting policies (including IFRS 1) June 2010 December 2011 10% j) Preparation of the initial balance sheet (1-1-2011) June 2010 December 2011 10% a) Preparation of financial statements of 2011 and 2012 (intermediate and annuals) April 2011 March 2013 0% b) Preparation of accounting policies handbook according to IFRS April 2011 December 2012 0% c) Analysis update of the differences between IFRS and the Mexican FRS based on new accounting rules April 2011 March 2013 0% d) Quantify adjustments for 2011 and 2012 April 2011 March 2013 0% e) Implementation and design of processes and controls sustainable according to IFRS. April 2011 December 2012 0% f) Evaluate SOX compliance April 2011 December 2012 0% 3 CHANGE SYSTEMATIZATION / SECURE OF CONTROLS AND PROCEDURES 0% NOTE: The anticipated dates to the corresponding activities of each of the phases are subject to a continued evaluation of new rules issued by the IASB, as well as, to the possible retrospective application of the same. Estimated adoption date: 1/1/2012 Stage 1. Communication Activity Scheduled start date Start date Scheduled completion date Finish date Progress percentage (%) Comments 1. Coordination with issuer’s Chief Executive Officer, with all the areas involved and related entities which shall be consolidated or incorporated April 2010 April 2010 May 2010 April 2010 100% Phase 1 of the chronogram 2. Design and communication of a promotion and training plan April 2010 April 2010 May 2010 75% Phase 1 of the chronogram 3. Others (detail) Not applicable Not applicable Not applicable Not applicable Not applicable Not applicable Stage 2. Assessment of Accounting and Business Impacts Activity Scheduled start date Start date Scheduled completion date Finish date Progress percentage (%) Comments 1. Preliminary identification of accounting impacts, which require specific actions (diagnosis of the main differences in valuation and disclosure) April 2010 April 2010 May 2010 June 2010 100% Phase 1 of the chronogram 2. Choosing between the options available in the IFRS 1 (first time application) and review of provisions and estimates June 2010 July 2010 December 2010 10% Phase 2.1 of the chronogram 3. Definition of the new accounting policies according to the different alternatives set forth in the IFRS August 2010 December 2011 0% Phase 2.2 of the chronogram 4. Assessment of the impacts on information systems, internal control, etc. June 2010 July 2010 March 2011 10% Phase 2.1 of the chronogram 5. Identification and evaluation of effects affecting the performance measures of the issuer (financial ratios, etc.) June 2010 July 2010 March 2011 10% Phase 2.1 of the chronogram 6. Identification and review of contracts and other agreements subject to be modified given the transition to the IFRS, as well as possible violations to commitments or covenants June 2010 July 2010 March 2011 10% Phase 2.1 of the chronogram 7. Detail of additional disclosures made in the notes to the financial statements due to the implementation of the IFRS April 2011 March 2011 0% Phase 2.2 of the chronogram NOTE: The anticipated dates to the corresponding activities phase are subject to a continued evaluation of new rules issued by the IASB, as well as, to the possible retrospective application of the same. Stage 3. Implementation and Parallel Formulation of Financial Statements under the IFRS and Current Accounting Standards Activity Scheduled start date Start date Scheduled completion date Finish date Progress percentage (%) Comments 1. Identification of the principal changes in the performance of the information technology systems required in the preparation of the financial statements under the IFRS, in the flow of information as well as in the processes of preparing such statements June 2010 July 2010 December 2011 10% Phase 2.1 of the chronogram 2. Identification of documents and new or supplementary reports to the current ones, issued given the changes in the information technology systems, as well as new concepts required under the IFRS June 2010 July 2010 December 2011 10% Phase 2.1 of the chronogram 3. Analysis of the patrimonial situation and results of the issuer, identifying the necessary adjustments and assessments to convert the balances at the date of transition of the IFRS June 2010 July 2010 December 2011 10% Phase 2.1 of the chronogram 4. Preparation of the opening balance sheet under the IFRS and conciliation of the results and shareholders’ equity against the FRS March 2011 July 2010 December 2011 10% Phase 2.2 of the chronogram 5. Design and adjustment of the quality control processes in financial information to guarantee its reliability April 2011 December 2012 0% Phase 2.2 of the chronogram NOTE: The anticipated dates to the corresponding activities phase are subject to a continued evaluation of new rules issued by the IASB, as well as, to the possible retrospective application of the same. Completed Activities Activities Findings and/or performed tasks Decisions made Preparation of the chronogram of the principal activities of the IFRS conversion project. Presentation to the Board of Directors and the Audit and Corporate Practices Committee of the principal activities chronogram established in the IFRS conversion project. Approval of the IFRS conversion project by the Board of Directors and the Audit and Corporate Practices Committee. Presentation and official start of the IFRS conversion project by the Corporate Controllership Vice-presidency to the persons in charge of the financial information of the Company entities. Awareness of the persons in charge of the financial information in the headquarters, subsidiaries and most significant associated entities, of the importance of the IFRS conversion project for the Company. Governance of the IFRS conversion project, designation of the teamwork’s for Phase 1 and start of working meetings under Phase 1. Identification and preliminary analysis of the main differences between the existing Financial Reporting Standards in Mexico and IFRS and accounting impacts that will require more specific actions. Weekly work meetings where we analyzed and documented the main differences between both standards and the most important items of the consolidated financial statements of the Company. Based on preliminary differences identified, each significant subsidiary of the Company will make a more detailed analysis to facilitate the analysis, quantification and subsequent evaluation of the required adjustments in the preparation of the initial consolidated balance sheet under IFRS. /s/ EMILIO AZCÁRRAGA JEAN /s/ SALVI FOLCH VIADERO EMILIO AZCÁRRAGA JEAN SALVI FOLCH VIADERO President and Chief Executive Officer Administration and Financial Vice President /s/ JOAQUIN BALCÁRCEL SANTA CRUZ JOAQUIN BALCÁRCEL SANTA CRUZ General Counsel SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GRUPO TELEVISA, S.A.B. (Registrant) Dated:July 19, 2010 By: /s/ Jorge Lutteroth Echegoyen Name: Jorge Lutteroth Echegoyen Title: Controller, Vice President
